Citation Nr: 1524203	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for essential thrombocythemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) claims files associated with the case, which contain documents relevant to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran contends that he currently has hypertension and essential thrombocythemia as a result of his military service in the Persian Gulf.  He alleges that he suffered a stroke in service as a result of hypertension.  Additionally, the Veteran claims that he was first noted to have a platelet problem while in service.  Alternatively, he contends that he was exposed to oil and smoke while in the Persian Gulf, which could have resulted in his current conditions.  Therefore, the Veteran claims that service connection for such disorders is warranted.

The Board finds that remand is necessary to obtain a VA examination and opinion in connection with the Veteran's hypertension and essential thrombocythemia.  In this regard, the Veteran has been diagnosed with both conditions.  However, a VA opinion is needed to address whether the Veteran's hypertension and essential thrombocythemia are related to his military service in the Persian Gulf.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  In this regard, in June 2009, the Veteran reported that he saw specialists in Houston and Pensacola for thrombocytosis.  Therefore, all identified records, to include those from the aforementioned specialists, should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private treatment records relevant to his claims and provide any necessary authorization forms for such records, to specifically include specialists in Houston and Pensacola.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.  All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.   For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include his reports of a stroke and high blood pressure readings and stroke and/or exposure to smoke and oil while serving in the Persian Gulf.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested within one year of the Veteran's service separation in June 1994, i.e., by June 1995.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his essential thrombocythemia.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's essential thrombocythemia is related to his military service, to include his reports of a platelet disorder and/or exposure to smoke and oil while serving in the Persian Gulf.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

